Citation Nr: 0418953	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a bilateral leg 
disorder including the knees.

3.  Entitlement to service connection for strain of chest 
muscle.

4.  Entitlement to service connection for swelling of the 
feet and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active duty service from June 1956 to June 
1958.  He was a member of the Texas Army National Guard until 
February 1995 when he was transferred to the retired reserve 
of the United States Army.  He was retired from the United 
States Army in October 1997.  He had a period of active duty 
for training from July 30 to August 13, 1983.  Any other 
periods of inactive duty for training or active duty training 
have not been verified.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran contends that he is entitled to service 
connection for residuals of a back injury, a bilateral leg 
disorder including his knees, pulled muscles in his chest and 
swelling in his feet and ankles.  He claims that he has 
current disability from an injury to his chest muscles that 
he sustained during active duty training in 1983.  He also 
has asserted that he injured his back and legs during active 
duty for training in June 1991.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  "Active service" includes not 
only active duty in the Armed Forces, but periods of "active 
duty for training" where the veteran was disabled from a 
disease or injury that was incurred in or aggravated in the 
line of duty, or periods of "inactive duty training" where 
the veteran was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101 (21), 
(22), (23), (24) (West 2002).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  Implementing regulations were published in 
August 2002.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  VCAA requires VA to obtain records of the 
veteran's treatment that are in the custody of VA or other 
Federal departments or agencies, such as service medical 
records, treatment records in the custody of the VA, records 
in the custody of the Social Security Administration, and 
service medical records, and must make as many requests as 
are necessary to obtain relevant records.  VA will end its 
efforts to obtain such records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile, and in such event, VA shall so 
notify the veteran.  38 C.F.R. § 3.159(c)(2),(e) (2003).  

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a chest muscle 
disorder, a back disorder, a leg or knee 
disorder, and/or a foot and ankle 
disorder.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder, including records of the 
veteran's claimed treatment at the Army 
hospital and/or dispensary at Fort Hood 
Texas, and his claimed treatment at an 
Army hospital at Camp Repley, Minnesota.  
Concerning Federal records, reasonable 
efforts to obtain such records must be 
continued until the RO concludes that 
further efforts to obtain such records 
would be futile or that such records do 
not exist, in which event, the veteran 
must be so notified.  All efforts to 
obtain these records should be fully 
documented.  The RO should associate all 
correspondence received with the claims 
file.  

2.  The RO should attempt again to obtain 
verification of the veteran's periods of 
inactive duty training, active duty 
training, and active duty, if any, with 
the Texas Army National Guard.  Efforts to 
obtain such records must be continued 
until the RO concludes that further 
efforts to obtain such records would be 
futile or that such records do not exist, 
in which event, the veteran must be so 
notified.  The RO must document all 
efforts made to attempt to obtain such 
records.  The RO should associate all 
correspondence received with the claims 
file.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed disabilities from 
chest muscle strain and claimed disorders 
of his back, legs and knees, and ankles 
and feet.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
All current disabilities should be 
diagnosed.  For each diagnosed disorder, 
the examiner should express an opinion 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the identified diagnosis is the 
result of injury incurred during a period 
of inactive duty for training or the 
result of disease or injury incurred 
during a period of active duty training.  
The examiner should report a complete 
rationale for his/her conclusions.


4.  The RO should review the record and 
readjudicate the claims for service 
connection for residuals of chest muscle 
strain in July 1983, a back disorder, and 
bilateral leg, knee, ankle and feet 
disorders.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

